UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended December 31, 2012 or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 000-19720 ABAXIS, INC. (Exact name of registrant as specified in its charter) California 77-0213001 (State of Incorporation) (I.R.S. Employer Identification No.) 3240 Whipple Road Union City, California 94587 (Address of principal executive offices) (510) 675-6500 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of February 6, 2013, there were 22,102,000 shares of the registrant’s common stock outstanding. ABAXIS, INC. Form 10-Q For the Quarter Ended December 31, 2012 TABLE OF CONTENTS Page PART I.FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited): Condensed Consolidated Balance Sheets as of December 31, 2012 and March 31, 2012 3 Condensed Consolidated Statements of Income for the Three and Nine Months Ended December 31, 2012 and 2011 4 Condensed Consolidated Statements of Comprehensive Income for the Three and Nine Months Ended December 31, 2012 and 2011 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended December 31, 2012 and 2011 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 Item 4. Controls and Procedures 38 PART II.OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 3. Defaults Upon Senior Securities 49 Item 4. Mine Safety Disclosures 49 Item 5. Other Information 49 Item 6. Exhibits 50 SIGNATURES 51 2 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements (Unaudited) ABAXIS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share data) December 31, March 31, ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Receivables (net of allowances of $225 at December 31, 2012 and $283 at March 31, 2012) Inventories Prepaid expenses and other current assets Net deferred tax assets, current Total current assets Long-term investments Investment in unconsolidated affiliate Property and equipment, net Intangible assets, net Other assets 97 85 Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued payroll and related expenses Accrued taxes Other accrued liabilities Deferred revenue Warranty reserve Total current liabilities Non-current liabilities: Deferred rent Net deferred tax liabilities Deferred revenue Warranty reserve Notes payable, less current portion Total non-current liabilities Total liabilities Commitments and contingencies (Note 9) Shareholders' equity: Preferred stock, no par value: 5,000,000 shares authorized; no shares issued and outstanding - - Common stock, no par value: 35,000,000 shares authorized; 22,023,000 and 21,699,000 shares issued and outstanding at December 31, 2012 and at March 31, 2012, respectively Retained earnings Accumulated other comprehensive income 46 25 Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents ABAXIS, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (In thousands, except share and per share data) Three Months Ended Nine Months Ended December 31, December 31, Revenues $ Cost of revenues Gross profit Operating expenses: Research and development Sales and marketing General and administrative Gain from legal settlement - - ) - Total operating expenses Income from operations Interest and other income (expense), net ) Income before income tax provision Income tax provision Net income $ Net income per share: Basic net income per share $ Diluted net income per share $ Cash dividends declared per share $ $
